Citation Nr: 1201101	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.

2.  Entitlement to service connection for a low back disorder other than spina bifida occulta.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Appellant had active duty for training (ACDUTRA) in the United States Air Force Reserve and the New York Army National Guard, including in 1984, from June 1986 to May 1988, and from May 1988 to July 1990.  No active military service has been confirmed. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New York, New York.  

The Appellant's claims were denied by the RO in March 2004.  The Appellant appealed, and in November 2006 the Board remanded his claim for additional development, including obtaining various National Guard records and obtaining a new VA examination.  After this development was completed, the case was returned to the Board and the Board denied the Appellant's claim in a December 2008 decision.  The Appellant appealed this decision to the Court of Appeals for Veteran's Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), incorporated by reference into an Order dated in October 2009, the Court vacated the Board's December 2008 decision and remanded the case back to the Board.  In July 2010 the Board remanded this case for additional development in accordance with the requirements that were set forth in the JMR.  It has now been returned to the Board for appellate disposition, 


FINDINGS OF FACT

1.  Spina bifida occulta is a congenital or developmental defect.

2.  The evidence does not show that it is at least as likely as not that the Appellant has acquired low back pathology that had its onset during a period of active duty for training, or inactive duty for training, or that a low back disorder permanently increased in severity beyond its normal progression during duty, or that any injury during training caused the Appellant to develop a low back disorder.

CONCLUSIONS OF LAW

1.  Spina bifida occulta is a congenital or developmental defect which is not a disease or injury for VA compensation purposes. 38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).

2.  A low back disorder was not incurred in or aggravated by active duty for training or inactive duty from training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Appellant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Appellant was sent a letter in July 2002, prior to the rating decision which is appealed herein, which explained VA's duty to assist him with developing evidence in support of his claims.  The July 2002 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The Appellant was sent another letter in August 2007 which provided additional information about VA's duty to assist him with developing evidence in support of his claims, explained what the evidence needed to show in order to establish service connection for a claimed disability, and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Appellant's claim was subsequently readjudicated, most recently in a July 2011 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice error.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including various service treatment records, private prescription records, private medical opinions that were submitted by the Appellant, the written contentions of the Appellant, and a lay statement.  The Appellant was also afforded 3 VA examinations.  While the Court found the second VA examination to have been inadequate because the examiner was unable to form an opinion about the etiology of the Appellant's back disorder without resort to undue speculation, the Appellant was reexamined in December 2010 and the examiner provided an opinion about the etiology of the Appellant's back disorder at that time.  

The Board notes that reasonable attempts have been made to obtain all of the Appellant's service personnel and treatment records for his various claimed periods of service in the Air Force Reserve and the New York Army National Guard.  In fact, the Board remanded this case in November 2006 in part so that additional requests for these records could be made.  Records have been requested from the National Personnel Records Center, the Department of the Air Force (at McGuire Air Force Base), and the New York Army National Guard (including the state surgeon's office).  Many records have been obtained and there is no indication that additional requests would yield any other records. 

All of the Appellant's training has not been verified.  However, the Board sees no reason to further delay a final decision in this case for two reasons.  First, all reasonable efforts have been made to verify the Appellant's periods of training and there is no indication that additional efforts would be helpful.  There seems to be no additional authority or location to search for additional verification.  Second, as discussed below, even considering both the verified and unverified periods of training, service connection is not warranted,

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

Service connection

The Appellant contends that he has a low back disorder that resulted from his service.  Specifically, he contends that he injured his back in service on two occasions and that this caused his current back problems. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, active duty for training, or due to injury incurred in on inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected. Id. 

In the context of Reserve or National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), including arthritis, are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The available records show that the Appellant enlisted in the Air Force Reserve in December 1983.  According to an application for appointment as a reserve commissioned officer in the Army National Guard, completed by the Appellant in May 1988, the Appellant attended Air Force Basic Training (he was an enlisted service member at the time) in January and February 1984 but did not complete the training.  Service treatment records from this period are of record and will be further discussed below.  A May 1986 memorandum for record granted a waiver for the Appellant to enroll in a Reserve Officer Training Corps (ROTC) program.  This memorandum indicates that the Appellant received an entry level separation from the Air Force Reserve. A copy of an honorable discharge certificate, issued on May 15, 1985 for service in the Air Force Reserve is contained in the claims file (as well as an accompanying Reserve Order).  While an Air National Guard, U.S. Air Force Reserve Point Credit Summary states that the Appellant received no reserve points for active duty training or inactive duty training between December 1983 and May 15, 1985, the record does reflect that the Appellant had some training between January 1984 and May 1985. 

The Appellant's record of assignments contained in his service personnel record indicates that he was a member of the Army National Guard from May 1985 to August 1986; this has not been otherwise verified.  A report of separation and record of service verifies that the Appellant was a member of the New York Army National Guard from August 1986 to May 1988. This form shows that the Appellant had a little over one year and five months of reserve component time prior to the duty beginning in August 1986. The Appellant was given a temporary appointment as a Second Lieutenant in May 1988. The Appellant was ordered to active duty for training beginning March 13, 1990. A March 1990 memorandum from the Army Field Artillery School states that the Appellant was absent from training starting the afternoon of March 19, 1990 and subsequently called the school on March 21, 1990 wanting to turn himself in to the Military Police to prevent apprehension.  The memorandum requested that the Appellant be relieved from the Field Artillery Officer Basic Course and his commission terminated.  On April 5, 1990 the Appellant requested an early release because he "[had] been under tremendous stress for a continuous period of time." The Appellant was discharged on July 1, 1990. 

Copies of what appears to be a military-related examination in October 1983 and corresponding report of medical history have been printed from microfiche contained in the Appellant's claims file.  The copies, and the microfiche, are partly illegible.  In what appears to be the section reserved for the physician's summary of the Appellant's report of medical history something seems to be noted about glasses, tonsillectomy, and a cyst on the back.  No musculoskeletal back complaints are legible on these forms.  As noted above, reasonable attempts have been made to obtain all of the Appellant's service treatment and personnel records. 

While in Air Force Basic Training, on February 8, 1984, the Appellant reported that he had been raking leaves and bending the night before and then had low back pain. The assessment was low back muscle strain.  A consultation request made two days later states that on the 10th day of basic training the Appellant complained of sharp pain in low back radiating down the posterior leg.  He denied a history of back trauma or injury.  The provisional diagnosis was incomplete spina bifida,  L5 (based on X-rays).  At the Appellant's February 15, 1984 consultation he relayed that his pain had resolved.  He also reported a history of episodes of low back pain after a weight lifting injury when he was 16.  The impression at that time was low back pain - probably muscular, resolved.  The Appellant was returned to duty. 

In an April 1986 report of medical history completed by the Appellant, he reported having had recurrent back pain.  A summary stated that at 15 he had lower back pain, explained by muscle strain, with negative X-rays. The pain occurred again at age 16 but he had had no problems since that time. 

In June 1987 the Appellant was an ROTC Cadet and was given a physical examination for the purpose of future appointment as an officer.  A clinical evaluation of the spine was normal at that time.  The summary of defects included a note that the Appellant had a history of back strain twice after lifting weights at age 16.  He had no current problems and denied having had recurrent back pain. 

Private treatment records show that the Appellant was seen by a chiropractor on approximately four occasions in October 1990.  The Appellant has been seen since 1996 by at least one private physician for low back pain.  A lumbar spine X-ray from May 1998 reportedly showed (1) spina bifida occulta at L5-S1, (2) partial sacralization of L5, and (3) spondylolysis at L5-S1 with minimal anterior subluxation of L5 on S1. 

The Appellant has submitted multiple letters from private physicians in support of his claims. An April 2004 letter from Dr. S.C. contains the following opinion: 

"It is my opinion [the Appellant's] back condition may have predisposed him to his chronic back injury with back pain. Military service aggravated his back condition beyond the normal progression. Due to his military service, his pre-existing back condition was permanently worsened." 

Regarding medical history, Dr. S.C. notes a back injury due to weight lifting at age 16, a back injury from heavy lifting in 1984, and a fall with back injury in 1990; the latter two injuries occurring during service. Doctor S.C. states that he "previewed" the Appellant's VA medical records. 

In an April 2004 letter, Dr. R.S. states that the Appellant has low back pain radiating to both legs.  He also states the onset was "because of injury from military service due to lifting loads and strenuous activity" and that "[m]ilitary service aggravated [the Appellant's] back condition beyond the normal progression." 

In May 2004, Dr. C.R. entered a diagnosis of degenerative disc disease lumbar spine with L5 spondylolysis and states that in his opinion, with a reasonable degree of medical probability, the Appellant's military service and "multiple lower back injuries" aggravated his back disorder.  He notes a review of the military medical reports which he states clearly document "lower back injuries." Doctor C.R. notes in-service back injuries in 1984 and 1990, the later being a fall aggravating the Appellant's lower back condition. 

In March 2006, Dr. O.L. submitted a letter in which he opines that the Appellant's degenerative arthritis of the lumbar spine with bilateral radiculopathy is the result of his military service. The doctor notes back injuries when the Appellant was 16, and then in 1984 and 1990. 

In September 2011, Dr. C.R. submitted another letter in which he provided essentially the same information and opinion that he provided in his May 2004 letter.

The Appellant was first afforded a VA examination in October 2002.  At that time the Appellant reported back trauma during service in 1985 and a reinjury in 1990 after he joined the National Guard.  He stated that he had been seen by chiropractors and private physicians on and off since he left service in 1990.  After physical examination the examiner entered a diagnosis of mechanical low back pain syndrome.  The examiner opined, without review of the claims file, that it was at least as likely as not that the above condition was related to trauma in service. 

The Appellant was examined again by the same examiner in November 2004. At that time the examiner entered a diagnosis of degenerative disc disease of the lumbo-sacral spine at L5-S1 levels.  Unlike the first examination, this time the examiner reviewed the Appellant's claims file.  After this review, the examiner changed his opinion and stated that the Appellant's current low back pain condition is not related to aggravation in service as there were no significant low back problems in service, except for muscle strain in February 1984 after raking leaves and bending for awhile. 

In a November 2007 statement, Mr. P.F. states that he has known the Appellant for many years and served in the New York Army National Guard with him.  He further reported that he recalls having conversations with the Appellant in 1984 and 1990 where on each occasion the Appellant relayed that he had had recent low back injuries while on active duty. 

The Appellant was afforded another VA examination in April 2008.  At that time the Appellant again reported injuring his back when he was 15 or 16.  He stated that during basic training he hurt his back lifting, raking leaves, and painting, and that because of his back pain he could not finish basic training and was discharged.  His back reportedly improved over time and he decided to join the Army National Guard in 1986.  He claimed that he hurt his back again during service in 1990 when he slipped and fell.  He stated that he was given a medical discharge from the Army National Guard as a result of persistent low back pain. 

After examination, the diagnoses were spina bifida occulta with partial sacralization of L4 and spondylolysis L5-S1.  The examiner stated that the spina bifida occulta is a congenital disorder of minimal clinical significance and is not a residual of an injury.  The condition was not progressive and in his opinion was not caused by or a result of any service connected injury.  Regarding the spondylolysis, the examiner opined that this disorder may be degenerative in nature or may represent residuals of an injury.  He explained that the issue could not be resolved without resort to mere speculation. 

The examiner pointed out that he could find no evidence of any slip and fall at Fort Sill (in 1990).  As to the opinions offered by private physicians detailed above - that the Appellant's back condition was aggravated by his military service beyond a normal progression - the VA examiner stated that there was no medical basis for these statements and he believed that the statements were speculation based on the history given by the Appellant.  He further stated that the statements did not contain any medical substantiation for the opinions given.  He also noted that the February 1984 low back pain "resolved" according to the service treatment records.

The Appellant was reexamined by VA in December 2010.  The Appellant reported that he first served in the Air Force Reserve in 1983 and then in the Army National Guard from 1986 to 1990.  

The Appellant's first episode of back pain occurred when he was a teenager at the age of 15 or 16 while lifting weight.  He sustained a back sprain at that time and then the pain resolved.  The Appellant then reported the onset of back pain in 1983 while in basic training.  He reported that he was doing a lot of lifting as well as raking leaves and painting.  At first the pain came on gradually with spasms and stiffness, but then one morning he had difficulty getting up.  It was treated conservatively, and he was on light duty for a short period of time.  He said that because of his low back pain he did not finish basic training and was discharged.  Over time, he still had some intermittent stiffness and spasms but had improved enough that he rejoined the Army National Guard in 1986.  He went through training and he made it through that.  He served until 1990.  The Appellant reported that he slipped and fell while at Fort Sill, Oklahoma, and injured his back at that time.  He said that he went to sick call, was given muscle relaxers, and was put on light duty.  He said that due to his persistent low back pain he had a medical discharge from the Army National Guard in 1990.

Since that time, the Appellant reported that he was treated by various chiropractors and physicians.  He was not currently receiving any specialty care for his low back but he continued to see his primary care physician.  This physician prescribes the Appellant's pain medication for him.  The examiner noted that he saw the Appellant for an examination in April 2008 and the Appellant did not report any significant change in his symptoms since that time.  He also denied any injuries to his back since the April 2008 VA examination.

The Appellant's current symptoms were low back pain, which he rated 7 out of 10 in severity.  It radiates down both legs with some numbness and paresthesias to the legs.  He takes medication to relieve his back pain.

Following a physical examination and x-rays, the examiner diagnosed spina bifida occulta L5-S1 with partial sacralization at L5, spondylolysis L5-S1, and mild degenerative disc disease L5-S1.

Based on the Appellant's history, physical examination, and review of the claims file, the examiner concluded the following.  The Appellant has spina bifida occulta which is a congenital disorder of minimal clinical significance and not the result of any injury. The Appellant also has an L5 spondylolysis which is mild.  This could be degenerative in nature or it may represent the residuals of an injury, however, this was less likely than not related to any condition noted in service.  

The examiner noted that he took into account the evidence in the service treatment records.  The only diagnoses were of lumbar sprains including the ones he had as a teenager and an additional one while raking leaves in 1984.  The medical record did not document any permanent injury or any spondylolysis.  The diagnosis of degenerative disc disease L5-S1 is likewise not documented as part of the service treatment records.  Findings are consistent with age related changes.

The examiner noted that while the Appellant told him that he asked to be retired from the service due to low back pain, the Appellant's own statement in the claims file showed that he requested a separation due to "tremendous stress."  After that request he was given an honorable discharge.  The Appellant did give a statement in a letter dated in September 2007 where a friend of the Appellant stated that he recalled the Appellant telling him about 2 back injuries in service.  He noted that the lay statement was insufficient to provide medical evidence of a back injury having occurred at that time.  It did not contain any evidence as to the nature of the purported back injury, and the statement was made 17 years after the fact.

The examiner noted that he reviewed the medical records from private physicians that were submitted by the Appellant.  He concluded that there was no medical basis for the conclusions set forth in the private opinions.  He believed that they were speculations based on the history that was given by the Appellant and not based on medical record documentation from service.  He noted that the examiner who performed the November 2004 VA examination concurred with the conclusion that the Appellant's back disorders were not related to his military service.

The examiner concluded that, in summary, he reviewed all of the available medical records and statements which were submitted in the claims file.  It is his opinion that the Appellant's back problems are less likely than not related to any condition noted in service.  The spina bifida occulta is a congenital abnormality that is not related to anything that occurred during the Appellant's service.  The mild degenerative disc disease is less likely than not related to service.  The service treatment records have no evidence of permanent back injury other than lumbar strain.  The findings were consistent with those found in normal aging.  The diagnosis of spondylolysis at L5-S1 is also less likely than not related to any condition noted in service.  A time span of 8 years passed between the Appellant's separation from service and the diagnosis of this disorder by x-ray.  There were no medical records or evidence from the Appellant's service, including Fort Sill, providing any evidence of a permanent back injury related to this condition.  The Appellant's own statement requests that he be discharged due to stress but does not mention a back injury.  Finally, the treating doctor statements discussed above are speculative based on the Appellant's history but do not contain medical substantiation for their opinion in favor of service connection,  He concurred with the conclusion made by the compensation and pension examiner in 2004 that the Appellant's spinal condition is less likely than not related to any condition noted in service.

Favorable private medical opinions (as well as the VA examiner's opinion before he reviewed the claims file) rely on the Appellant's report of the 1990 injury. The "buddy statement" also simply relays the Appellant's claim that he was injured in 1990. 

The Appellant is competent to testify about observable symptoms. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303  (2007). However, in this case the Board is assigning his statements about a 1990 in-service back injury little to no probative value for the following reasons. First, this assertion is not supported by any medical evidence.  The Appellant did seek treatment from a chiropractor on several occasions in October 1990; however, that was more than three months after his release from service.  This gap between the alleged injury and chiropractic care is evidence against a finding that the pathology requiring the treatment had its onset during service.  At the time of this treatment, there was no history relating it to duty.  Second, the Appellant has given what appear to be inaccurate statements.  For example, in April 2008 the Appellant told the VA examiner that he was given a medical discharge from service as a result of persistent low back pain.  As discussed above, no reports of low back pain are shown during that period.  The Appellant's report of separation and record of service shows that he was discharged in July 1990 and that the authority for the discharge was National Guard Regulation (NGR) 635-100. This regulation dealing with personnel separations is entitled "Termination of Appointment and Withdrawal of Federal Recognition," and while medical disqualification is noted in this regulation as a potential reason for separation, a cross reference is made to NGR 635-101 for medical separations. NGR 635-101, entitled "Efficiency and Physical Fitness Boards," is not mentioned as authority for the Appellant's separation.  Moreover, there is no evidence showing that the Appellant was ever before a physical fitness board.  Notably, in April 1990 the Appellant requested an early release due to "tremendous stress."  The Appellant did not mention any low back injury when he requested an early release.  The evidence of record does not show that the Appellant received a medical discharge in July 1990. 

As the Board is affording the Appellant's statements regarding an alleged 1990 injury little to no probative weight, the medical opinions supporting his claim that are based in part on a 1990 in-service injury are also afforded little to no probative weight.

The opinions offered by VA examiners in November 2004 and December 2010 are afforded high probative value as they were made after a review of all of the relevant medical evidence of record; in the case of the later opinion, including the other opinions detailed above, with the exception of the September 2011 opinion which was submitted by the Appellant after the examination in December 2010.  However, this opinion was substantially the same as that doctor's earlier opinion, which was reviewed by the examiner. Importantly, in November 2004 the VA examiner opined that the Appellant's current low back pain condition is not related to aggravation in service as there were no significant low back problems in service, except for muscle strain in February 1984.  While a different examiner was unable to draw a conclusion about the etiology of the Appellant's degenerative disk disease and spondylolysis in April 2008, after reexamining the Appellant and reviewing all of the evidence in the claims file, in December 2010 this examiner also opined that the Appellant's low back problems were not related to his service.  He noted that the positive medical opinions were speculative based on the history given by the Appellant and that they were not supported by any medical basis.  As previously discussed, the Board has found the history of a 1990 back injury not to be credible, undermining the factual basis of the private opinions.  Neither of the VA examiner's opinions supports the Appellant's claim.

The only medical opinion supporting the Appellant's claim, and not specifically based at least in part on an injury in 1990, is the opinion of Dr. R.S. that the onset of the Appellant's low back pain was "because of injury from military service due to lifting loads and strenuous activity" and that "[m]ilitary service aggravated his back condition beyond the normal progression." This opinion was offered after an initial office visit and there is no indication that any of the Appellant's medical records, including service treatment records, were reviewed.  Moreover, as noted by the VA examiner in April 2008 and December 2010, this opinion, as well as the other private opinions, appear to be based on speculation based on the history given by the Appellant and do not contain any medical substantiation.

No low back injury other than the injury from raking leaves in February 1984 is shown.  The medical evidence of record supports the opinion offered by the VA examiners in November 2004; and in December 2010, namely that the Appellant does not have a current chronic low back disorder as a result of his service.  The service treatment records themselves state that the February 1984 injury "resolved."  Subsequent service treatment records do not show any continuing disability, and when the Appellant reported having had recurrent back pain, the explanation of this report stated that this pain occurred prior to the Appellant's first period of service after weight lifting. Simply put, no chronic low back disability is shown until after all of the Appellant's periods of service. 

While Dr. O.L. noted degenerative arthritis of the lumbar spine, this was reported in March 2006 and no competent medical evidence suggests that arthritis of the spine was manifest at any time approximate to training. 

As noted by the VA examiner in April 2008, spina bifida occulta is a congenital disorder. As such, this condition is not a "disability" for VA purposes and cannot be service-connected. 38 C.F.R. §§ 3.303(c); see also Winn, 8 Vet. App. at 516; VAOPGCPREC 82-90.  Spina bifida occulta was noted during service and if superimposed injury or disease occurred, the resultant disability might be service-connected. VAOPGCPREC 82-90.  In this case, there was no superimposed acquired pathology.  As discussed in detail above, a chronic low back disorder did not start during training. 

In sum, the preponderance of the competent evidence is against a finding of an in-service chronic low back disorder and a nexus between the post-training diagnoses of spondylolysis, mechanical low back pain syndrome, degenerative disc disease, and degenerative arthritis of the lumbar spine and training.  Additionally, spina bifida occulta is not a "disability" for VA purposes and there was no superimposed acquired pathology.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Appellant's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for spina bifida occulta is denied.

Service connection for a low back disorder other than spina bifida occulta is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


